PER CURIAM.
Plaintiff in error brought habeas corpus to test the imprisonment of her husband. Upon a four-count indictment he had pleaded guilty, and had been sentenced to four months’ imprisonment and a $500 fine. The counts were: First, possession of 35 gallons of whisky in violation of National Prohibition Act (Comp. St. Ann. Supp. 1923, § 1013814 et seq.); second, possession of three copper stills in operation for making spirituous liquors, without having the same registered as required by law; third, making 186 barrels of mash for distillation of alcoholic spirits in a building not an authorized distillery; fourth, maintaining a nuisance in violation of title 2, § 21, National Prohibition Act.
A writ of habeas corpus raises only the question of jurisdiction to impose the sentence. Hawkins v. U. S., 5 F.(2d) 564 (C. C. A. 6, opinion filed May 11, 1925); Knewel v. Edgan, 45 S. Ct. 522, 69 L. Ed. — (S. C. U. S. May 25, 1925). If this sentence is authorized under any count or counts of the indictment, that is sufficient. Abrams v. United States, 250 U. S. 616, 40 S. Ct. 17, 33 L. Ed. 1173; Howard v. U. S. (C. C. A. 6) 271 F. 301. It is enough to say that thq second and third counts charge, respectively, violation of sections 3258 and 3282, Revised Statutes (Comp. St. §§ 5994, 6022). These sections are in force. U. S. v. Staffoff, 260 U. S. 477, 43 S. Ct. 197, 67 L. Ed. 358. These counts are sufficient in form. Dierkes v. U. S. (C. C. A. 6) 274 F. 75. The sentence was authorized under section 3258, without aid from section 3282. It does not make the fine and imprisonment sentence void that the penalty of 3258 was not also imposed. Bartholomew v. U. S. (C. C. A. 6) 177 F. 902, 906, 101 C. C. A. 182.
The judgment discharging the writ and remanding Goorman is affirmed.